Citation Nr: 0815116	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-30 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alex Crisafulli, Associate Counsel







INTRODUCTION

The veteran had active military service from May 1946 to 
March 1948.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 2006 rating 
decision of the Regional Office (RO) of the Department of 
Veterans Affairs in St. Paul, Minnesota.  A motion to advance 
this case on the Board's docket was received by the Board on 
January 23, 2008.  This motion was granted by the Board on 
April 21, 2008 due to the veteran's advanced age.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A review of the record with respect to the veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus discloses a need for further development 
prior to final appellate review.  

The veteran filed a claim for service connection for 
bilateral hearing loss and tinnitus in March 2006.  The 
veteran asserts that while working as an aviation support 
equipment technician in the Navy he was constantly exposed to 
frequent gunfire that caused his ears to pop as a loader of 5 
inch guns on a light cruiser.  Often times the veteran was 
around multiple guns firing at once.  He first noticed 
ringing in his ears in August 1947.  The ringing worsened and 
continued throughout his time in service, and he claims he 
lost about half of his hearing while in service.  He states 
that he was not provided with hearing protection.  

The veteran was afforded a VA examination in May 2006.  The 
examiner reported mild to moderately severe sensorineural 
hearing loss for the right ear and mild to moderately severe 
sensorineural hearing loss in the left ear.  The examiner 
could not determine the etiology of the veteran's hearing 
loss without resorting to "mere speculation."  These 
findings were made without the examiner having had access to 
the veteran's service medical records.  

In June 2006, an addendum was added to the May 2006 VA 
examination with the examiner having reviewed the veteran's 
service medical records.  The examiner noted the veteran had 
normal hearing upon separation according to a watch click, 
coin click, whispered voice, and spoken test for each ear 
individually.  There was also no disease of the ears upon 
separation.  The examiner concluded that based on the 
veteran's normal hearing examination and lack of tinnitus at 
separation, it was less than likely that current hearing loss 
and tinnitus were related to his time in service.  The 
veteran's occupational noise exposure as a police officer and 
truck driver were listed as potential factors, along with 
advanced age and recreational noise exposure, for his current 
disabilities.  

In his August 2006 notice of disagreement, the veteran 
asserts that following his service in the Navy he served as a 
police officer in a town of 4,500 for 15 years.  He then 
worked 12 years, until retirement, at a newspaper office in 
maintenance.  According to the veteran, noise exposure at 
both jobs was very limited.  In the veteran's September 2006 
VA Form 9, he states that he never worked as a truck driver.  

The VA examiner concluded it was less than likely that the 
veteran's current hearing loss and tinnitus were related to 
his time in service as a result of the veteran demonstrating 
normal hearing upon examination at separation.  However, the 
lack of evidence of hearing loss during service or 
immediately following service is not to be construed as fatal 
to the veteran's claim.  See Hensley v. Brown, 5 Vet. App. at 
157.  Rather, an opinion must be made whether there is 
competent evidence which attributes post-service hearing loss 
to service.  Id.; see also 38 C.F.R. § 3.303(d).  
Furthermore, the examiner relied on inaccurate facts in 
reaching his conclusion.  It was noted that the veteran's 
occupational time as a truck driver could have been a factor 
contributing to his current hearing loss or tinnitus.  The 
veteran asserts that he never held a job as a truck driver 
and that he was not exposed to much noise in his job as a 
police officer.  In light of such discrepancies, the Board 
finds that the veteran should be scheduled for another VA 
audiometric examination.  

The veteran claims he worked as an aviation support equipment 
technician in the Navy.  Because this information is not 
available in the veteran's service records, the Board 
requests that his personnel file be made available for 
review.  

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's personnel file.  

2. Schedule the veteran for VA 
audiometric examination.  The claims 
folder must be provided to the VA 
examiner for review in conjunction with 
the examination, and the examination 
report should reflect that it was 
reviewed.  The examiner should take a 
history from the veteran that includes a 
report of all post-service employment and 
recreational activities.  After 
conducting the examination and reviewing 
the record, the examiner should then 
provide an opinion as to whether any 
current hearing loss or tinnitus is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely or not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), 
etiologically related to his active 
service.  A detailed rationale should be 
provided for all opinions.  If it cannot 
be determined whether the veteran 
currently has hearing loss or tinnitus 
that is related to service on a medical, 
scientific basis and without invoking 
processes related to guesses or based 
upon mere conjecture, the examiner should 
clearly and specifically so specify in 
the examination report, with an 
explanation as to why this is so.  

After completion of the above, and any other development 
deemed necessary, review the expanded record and determine 
if the veteran has submitted evidence sufficient to warrant 
entitlement to the benefit sought.  Unless the benefit 
sought on appeal is granted, the veteran and his 
representative, if any, should be furnished an appropriate 
supplemental statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



